


836250.1
AMENDMENT TO
CONVERGYS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
The Convergys Corporation Executive Deferred Compensation Plan (the "Plan") is
hereby amended in the following respects:
1.    Section 1 of the Plan is amended to add a new Section 1.4 reading as
follows:
1.4    Notwithstanding any other provision of the Plan to the contrary, no new
deferral elections will be permitted on or after January 1, 2011. Deferral
elections made prior to such date shall remain in effect and to the extent not
already applied will be applied to Basic Salary to which such elections apply by
their terms.
2.    Section 8.2(c) is amended and restated in its entirety to read as follows:
(c)Contributions to Trust. Except as may otherwise be required by the terms of
the Trust itself, an Employer may make contributions to its Trust account for
the purposes of meeting its obligations under the Plan at any time, and in such
amounts, as such Employer determines in its discretion.
IN ORDER TO ADOPT THIS PLAN AMENDMENT, Convergys Corporation, the Sponsor of the
Plan, has caused its name to be subscribed to this Plan amendment.


CONVERGYS CORPORATION




By: ____________________________                
Title: ____________________________                    
Date: ____________________________                    






















836250.1


